DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Antoaneta V. Tarpanova on 05/06/2021.
The application has been amended as follows:
In the claims:
“film;” in claim 4, line 5 has been changed to -- film; and --.
“the center” in claim 5, line 4 has been changed to -- a center --.
“of connection posts, preferably” in claim 8, line 3 has been changed to -- of --.
“the pulling device” in claim 13, line 2 has been changed to -- the device for pulling --.
Replace claim 1 with the following:
-- An automatic packaging machine, comprising:
   an input conveyor belt onto which a product intended for packaging is loaded;
   a reel holder containing a single-fold film reel which feeds the automatic packaging machine by unwinding a single-fold film;
   a film former having a contoured shape, which deploys the single-fold film by separating two edges of the single-fold film, originally folded one on top of the other, in order to wind it around the product to be packaged;
   a sealing bar which seals the single-fold film around the product by sealing still-open sides of the single-fold film;
   a collecting device, in which scraps of the single-fold film, generated by a packaging process, are collected and deposited;
   an output conveyor belt which moves the product away from the automatic packaging machine once packaging has been completed; and
   a device for pulling the single-fold film, comprising:

   a drive shaft, which transfers a rotational motion to the driving wheels, so that the driving wheels move the single-fold film along the automatic packaging machine; and
   a lifting actuator, which moves the upper driving wheel away from the lower driving wheel or vice versa when sealing the single-fold film, so as to reduce tensioning exerted by the driving wheels on the single-fold film during a sealing step;
   wherein the lifting actuator is actuated by the drive shaft. --
Replace claim 2 with the following:
-- The packaging machine according to claim 1, wherein:
   the driving wheels are fitted onto shafts,
   the shafts comprise an upper shaft and a lower shaft,
   the upper driving wheel is fitted onto the upper shaft, and the lower driving wheel is fitted onto the lower shaft,
   the upper shaft is hinged onto an upper support block, and the lower shaft is hinged onto a lower support block,
   the lower support block is fixed to a planar surface of a support frame,
   the upper and lower shafts extend across the planar surface perpendicularly to said planar surface, and
   the support frame supports the drive shaft, which extends transversely to the planar surface in a perpendicular manner and which transmits a rotary motion from an electric motor to one of the upper and lower shafts. --
Replace claim 3 with the following:
-- The packaging machine according to claim 1, wherein a lifting wheel is fitted onto the drive shaft, wherein the lifting wheel is connected to the drive shaft by means of a unidirectional bearing, and wherein the drive shaft is configured to rotate in a given rotation direction, thus transferring the rotational motion to 
Replace claim 6 with the following:
-- The packaging machine according to claim 3, wherein the lifting wheel is eccentric, so that a component set, comprising the upper driving wheel, an upper support block, connecting posts, an actuating element, and a coupling wheel, rests on the lifting wheel. --
Replace claim 7 with the following:
-- The packaging machine according to claim 2, wherein the device for pulling further comprises a movable actuating element which is connected to the upper support block and which slides in a vertical direction between a lowered position and a raised position. --
Replace claim 9 with the following:
-- The packaging machine according to claim 8, wherein the connecting posts are inserted through through-guides formed in the lower support block, said through-guides being ball-recirculating sleeves with small clearance, wherein the lower support block is interposed between the upper support block and the actuating element. --
Replace claim 10 with the following:
-- The packaging machine according to claim 7, wherein the actuating element and the lower support block are connected by means of an elastic element. --
Replace claim 11 with the following:
-- The packaging machine according to claim 6, wherein the coupling wheel is firmly connected to the actuating element. --
Replace claim 12 with the following:
-- The packaging machine according to claim 5, wherein the device for pulling is configured so that a coupling wheel rests on the seat formed on the lifting wheel, and so that a component set, comprising the upper driving wheel, an upper support block, connecting posts, an actuating element, and the coupling wheel, rests on the seat of the lifting wheel. --

Allowable Subject Matter
Claims 1-13 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a device for pulling a film, comprising: an upper driving wheel and a lower driving wheel in contact with a layer of the film interposed between the two driving wheels, wherein the upper and lower driving wheels rotate in opposite directions to move the film along an automatic packaging machine; a drive shaft, which transfers a rotational motion to the driving wheels, so that the driving wheels move the film along the automatic packaging machine; and a lifting actuator, which moves the upper driving wheel away from the lower driving wheel or vice versa when sealing the film, so as to reduce the tensioning exerted by the driving wheels on the film during a sealing step; wherein the lifting actuator is actuated by the drive shaft.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731